Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 17, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154030(72)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  RALPH SKIDMORE, JR., Individually and as                                                                  Joan L. Larsen,
  Personal Representative of the Estate of                                                                            Justices
  CATHERINE DAWN SKIDMORE,
               Plaintiff-Appellee,
                                                                    SC: 154030
  v                                                                 COA: 323757
                                                                    Calhoun CC: 12-001595-NH
  CONSUMERS ENERGY COMPANY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of the Michigan Manufacturers
  Association to participate as amicus curiae and to file an amicus brief in support of the
  application for leave to appeal is GRANTED. The amicus brief submitted on November
  10, 2016, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 17, 2016
                                                                               Clerk